NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-2503
                                     ___________

                          UNITED STATES OF AMERICA

                                          v.

                      HECTOR RADAMES ROCHE-MORENO,
                         a/k/a/ Eduardo Gonzalez-Santiago,
                                                                   Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal Action No. 07-cr-00191)
                   District Judge: Honorable Christopher C. Connor
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               November 15, 2010
              Before: BARRY, JORDAN AND GARTH, Circuit Judges

                          (Opinion filed November 17, 2010)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Hector Roche-Moreno appeals pro se from the District Court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We will affirm.
                                           1
                                              I.

       In 2007, Roche-Moreno pleaded guilty to an indictment that included a charge of

distribution and possession with intent to distribute 50 to 150 grams of crack cocaine and

five kilograms or more of cocaine hydrochloride in violation of 21 U.S.C. § 841(a). The

District Court determined that the weight of the drugs at issue triggered a Sentencing

Guidelines base offense level of 32. It also determined that Roche-Moreno’s prior felony

drug offenses rendered him a career offender for Guidelines purposes. It ultimately

sentenced him to 140 months of imprisonment. Roche-Moreno appealed, arguing that the

District Court should have counted only one prior felony offense instead of two for career

offender purposes. We rejected that argument and affirmed. See United States v. Roche-

Moreno, 331 F. App’x 110 (3d Cir. 2009).

       Roche-Moreno later filed pro se a motion to reduce his sentence under 18 U.S.C. §

3582(c)(2) on the basis of Amendment 706 to the Sentencing Guidelines, which reduced

the base offense level for most crack cocaine offenses. See United States v. Mateo, 560

F.3d 152, 154 (3d Cir. 2009). Roche-Moreno also filed a motion to amend his motion,

which contained additional arguments. The District Court struck both pro se filings from

the record because Roche-Moreno was represented by counsel, but later allowed counsel

to withdraw, reinstated the motion, and denied it by order entered May 17, 2010. Roche-

Moreno appeals.1


       1
   1       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have
                                              2
                                              II.

       The District Court correctly held that Roche-Moreno is not eligible for a sentence

reduction under the amendments to the crack cocaine Sentencing Guidelines. Those

amendments lowered the base offense level for 50 to 150 grams of crack cocaine from 32

to 30. See U.S.S.G. § 2D1.1(c)(5) (2007); Mateo, 560 F.3d at 154. Roche-Moreno’s

offense, however, also involved more than five kilograms of cocaine hydrochloride, and

the base offense level for crimes involving that amount remains 32. See U.S.S.G. §

2D1.1(c)(4).

       As the District Court explained, Application Note 10 to U.S.S.G. § 2D1.1 provides

that the two-level reduction “shall not apply” if the reduction results in an offense level

that is less than the offense level applicable to “the other controlled substance(s) (i.e., the

controlled substance(s) other than cocaine base)” involved in the offense. U.S.S.G. §

2D1.1 Application Note 10(D)(ii)(II). Thus, because Roche-Moreno’s base offense level

remains 32 on the basis of the quantity of cocaine hydrochloride involved, the crack

cocaine amendments do not entitle him to a reduction.

       Roche-Moreno does not present any argument to the contrary. Instead, he repeats

his argument that the District Court should not have classified him as a career offender

because it should have treated all of his prior felony offenses as only a single offense for



   2 jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s denial
   3 of a motion under § 3231 for abuse of discretion, though we review its
   4 interpretation of the Sentencing Guidelines de novo. See Mateo, 560 F.3d at 154.
                                               3
career offender purposes. We squarely rejected that argument in his previous appeal and

need not address it again. See Roche-Moreno, 331 F. App’x at 112-13. Roche-Moreno

also argues that career offender status does not render him ineligible for a reduction under

the crack cocaine amendments. That argument is not relevant to the basis for the District

Court’s ruling or our affirmance, and we thus need not reach it.2

       Accordingly, we will affirm the judgment of the District Court.




       2
   5     We also need not reach the Government’s argument for affirmance on the
   6   alternative ground that Roche-Moreno is not eligible for a sentence reduction
   7   because his sentencing range was calculated according to his career offender status
   8   rather than the amount of crack cocaine involved in the offense. See Mateo, 560
   9   F.3d at 154-55.
                                             4